                       1   Vedder Price (CA), LLP
                           Michelle Landry, Bar No. 190080
                       2   mlandry@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502
                       5   Attorneys for Defendant
                           AVANT, INC.
                       6
                       7
                       8                                    UNITED STATES DISTRICT COURT
                       9                                    EASTERN DISTRICT OF CALIFORNIA
                      10                                        SACRAMENTO DIVISION
                      11
                      12   VANESSA WRIGHT,                                   Case No. 2:19-CV-00375-MCE-EFB
                      13                       Plaintiff,                    STIPULATION AND ORDER
                                                                             EXTENDING TIME FOR AVANT,
                      14           v.                                        INC. TO RESPOND TO COMPLAINT
                      15   AVANT, INC.,                                      Stipulation to Extend Time to Respond to
                                                                             Initial Complaint by More Than 28 days
                      16                       Defendant.                    (L.R. 144 (a))

                      17                                                     Complaint served: April 19, 2019
                                                                             Current response date: May 10, 2019
                      18                                                     New response date: June 10, 2019
                      19

                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
VEDDER PRICE (CA), LLP                                                             STIP & ORDER EXTENDING DEF’S TIME
   ATTORNEYS AT LAW                                                                                         TO RESPOND
     SAN FRANCISCO
                                                                                       [CASE NO. 2:19-CV-00375-MCE-EFB]
                           SAN_FRANCISCO/#70592.2
                       1           Defendant Avant, Inc. (“Defendant”) and Plaintiff Vanessa Wright (“Plaintiff”), by and
                       2   through their respective counsel of record, stipulate as follows:
                       3           WHEREAS, Plaintiff filed the Complaint on March 4, 2019;
                       4           WHEREAS, on April 19, 2019, Defendant was served with the Complaint;
                       5           WHEREAS, Defendant’s response to the Complaint is currently due on May 10, 2019;
                       6           WHEREAS, the Parties have agreed to extend the date by which Defendant must respond
                       7   to the Complaint by answer or any appropriate motion, by thirty (30) days to June 10, 2019;
                       8           IT IS HEREBY STIPULATED, by and between the Parties, through their respective
                       9   counsel of record that Defendant’s time to respond to the Complaint is extended by thirty (30)
                      10   days, to and including, June 10, 2019.
                      11           I, Michelle Landry, attest that all other signatories listed, and on whose behalf the filing is
                      12   submitted, concur I the filing’s content and have authorized the filing.
                      13   Dated: May 3, 2019                                  VEDDER PRICE (CA), LLP
                      14
                      15                                                       By:/s/Michelle Landry
                                                                                   Michelle Landry
                      16
                                                                               Attorneys for Defendant
                      17                                                       AVANT, INC.
                      18
                           Dated: May 3, 2019                                  GAJP, P.C.
                      19

                      20
                                                                               By:/s/ Scott M. Johnson
                      21                                                           Scott M. Johnson
                      22                                                       Attorneys for Plaintiff
                                                                               VANESSA WRIGHT
                      23
                      24
                      25
                      26
                      27
                      28
VEDDER PRICE (CA), LLP                                                                    STIP & ORDER EXTENDING DEF’S TIME
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                            -2-                                    TO RESPOND
                                                                                               [CASE NO 2:19-CV-00375-MCE-EFB]
                           SAN_FRANCISCO/#70592.2
                       1                                               ORDER
                       2
                       3           The Parties having so stipulated, Defendant’s time to respond to the Complaint is hereby
                       4   extended by thirty (30) days, to and including, June 10, 2019.
                       5           IT IS SO ORDERED.
                       6   Dated: May 6, 2019
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16

                      17
                      18
                      19

                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
VEDDER PRICE (CA), LLP                                                                STIP & ORDER EXTENDING DEF’S TIME
   ATTORNEYS AT LAW
     SAN FRANCISCO
                                                                          -3-                                  TO RESPOND
                                                                                           [CASE NO 2:19-CV-00375-MCE-EFB]
                           SAN_FRANCISCO/#70592.2
